PER CURIAM
Reno Whitt, Jr. ("Movant") appeals the motion court's denial of his Missouri Supreme Court Rule 29.15 (2015) amended motion for postconviction relief. Movant claims the motion court clearly erred because he was convicted of tampering in the first degree and trial counsel failed to offer a jury instruction on tampering in the second degree. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have provided a memorandum setting forth the reasons for our decision to the parties for their use only.
We affirm the judgment under Missouri Supreme Court Rule 84.16(b)(2) (2018).